 

Exhibit 10.76

SECURITY AGREEMENT

This Security Agreement (“Agreement”) is made as of the 30th day of June, 2006
by and among BULLDOG TECHNOLOGIES, INC., a Nevada corporation (“Company”), the
principal office of which is located at 301-11120 Horseshoe Way, Richmond,
British Columbia, Canada V7A 5H7, the subsidiaries of the Company set forth on
Schedule A annexed hereto (individually a “Subsidiary” and collectively the
“Subsidiaries”) and TRELLUS PARTNERS, LP, a Delaware limited partnership (the
“Noteholder”).

RECITALS

WHEREAS, the Company has completed the offer and sale of that certain Promissory
Note dated as of the date hereof (the “Note”) to Noteholder; and

WHEREAS, as a condition to the issuance of the Note, and in order to induce
Noteholder to purchase the Note and make the loan as represented by the Note,
the Company has agreed to grant to Noteholders a security interest and lien in
and to all of the Company’s assets for purposes of securing payment and
performance of its obligations under the Note and this Security Agreement, as
the same may be amended, modified, supplemented, restated, extended, renewed or
refinanced at any time or from time to time in accordance with their terms (the
“Secured Obligations”).

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1.               Grant of Security Interest. To secure to the Noteholder the
prompt and full payment and performance of the Secured Obligations, the Company
and the Subsidiaries hereby grant to Noteholder a continuing security interest
and lien in and to all of the assets of the Company and the Subsidiaries of all
kinds and descriptions, wherever the same may now or hereafter be located, now
existing and/or owned and hereafter arising or acquired, or in which the Company
or the Subsidiaries may acquire an interest (to the extent of such interest),
including, without limitation: all (i) accounts; (ii) chattel paper;
(iii) contract rights; (iv) documents; (v) general intangibles, including,
without limitation, all rights to receive payment of money or property not
constituting “accounts” under the UCC (as defined below), whether under any
contract, undertaking or arrangement or pursuant to any law rule or regulation
(including, without limitation, tax refunds, condemnation and damage awards,
judgments, royalties and license fees), all trade secrets, proprietary
information, trade names, copyrights, copyright applications, patent
applications, patents, trademarks, trademark registrations, computer software,
service marks and applications therefore and all other rights, interests and
property generally understood to constitute intellectual property and all rights
as licensor or licensee under intellectual property license agreements
(including, without limitation, all patent applications) (vi) instruments;
(vii) equipment; (viii) inventory; (ix) goods; (x) (to the extent not otherwise
included in clause (vii) above) equipment, fixtures, furniture and furnishings
now or hereafter located upon any real property of the Company and/or the
Subsidiaries, and used or usable in connection with any future occupancy or use
of such property; (xi) deposits and any other indebtedness at any time held or
owing by any bank to or for the credit or the account of the Company and/or the
Subsidiaries; (xii) claims or payments made under any insurance policy;  (xiii)
investment property (as defined in the UCC), including, without limitation,
rights in investment securities, whether certificated or uncertificated and
rights in securities commodities accounts; (xiv) interest of the Company and/or
the Subsidiaries in any goods, the sale or lease of which shall have given or
shall give rise to, and in all guaranties and other property securing the
payment of or performance under, any accounts, contracts, general intangibles or
any chattel paper or instruments referred to above; (xv) all replacements,
substitutions, additions or accessions to or for any of the foregoing; (xvi) (to
the extent related to the property described above) books, files, records and
other papers and documents, including, without limitation, to the extent so
related, all tapes, computer runs, computer programs and other papers and
documents in the possession or control of the Company and/or the Subsidiaries or
any computer bureau from time to time acting for the Company and/or the
Subsidiaries; (xvii) (to the extent not otherwise included) all attachments,
accessories, accessions, substitutions and replacements of or to any or all of
the foregoing types of tangible Collateral (as defined below); and (xviii) (to
the extent not


--------------------------------------------------------------------------------




 

otherwise included) proceeds and products of any and all of the foregoing
(collectively, the “Collateral”). Noteholder will file, and the Company consents
to such filing, the appropriate forms to perfect Noteholder’s security interest
in the Collateral in compliance with the UCC under the laws of the State of New
York. “UCC,” as used herein, means the Uniform Commercial Code as in effect on
the date of this Agreement in the State of New York.

2.             Subordination of Secured Obligations to Senior Debt. The payment
and lien of any and all Secured Obligations is expressly subordinated to any and
all Senior Debt. The term “Senior Debt” refers to those convertible promissory
notes issued by the Company to various lenders on February 24, 2006.

3.             Covenants and Warranties. The Company and each Subsidiary
represents and warrants to the Noteholder, and covenants and agrees with
Noteholder as follows for purposes of this Section 2 (the term “the Company”
shall be deemed to refer to the Company and each Subsidiary):

(a)          The Company is the sole owner of the Collateral, free and clear of
any liens, security interests or other encumbrances other than the following
liens (collectively, the “Permitted Liens”): (i) statutory liens of landlords,
carriers, warehousemen, processors, mechanics, materialmen or suppliers incurred
in the ordinary course of business and securing amounts not yet due or declared
to be due by the claimant thereunder, (ii) liens or security interests in favor
of the Noteholder, (iii) zoning restrictions and easements, rights of way,
licenses, covenants and other restrictions affecting the use of real property
that do not individually or in the aggregate have a material adverse effect on
Company’s ability to use such real property for its intended purpose in
connection with Company’s business, (iv) liens securing the payment of taxes or
other governmental charges not yet delinquent or being contested in good faith
and by appropriate proceedings, (v) liens incurred or deposits made in the
ordinary course of Company’s business in connection with capitalized leases or
purchase money security interests for purchase of, and applying only to,
equipment, (vi) deposits to secure performance of bids, trade contracts, leases
and statutory obligations (to the extent not excepted elsewhere herein),
(vii) liens set forth on Schedule B attached hereto; (viii) any lien arising out
of the refinancing, extension, renewal or refunding of any indebtedness secured
by any lien permitted by any of the foregoing sections (v) or (vi) provided that
(a) such indebtedness is not secured by any additional assets and (b) the amount
of such indebtedness is not increased; (ix) pledges or deposits in connection
with worker’s compensation, unemployment insurance and other social security
legislation; (x) grants of security and rights of setoff in deposit accounts,
securities and other properties held at banks or financial institutions to
secure the payment or reimbursement under overdraft, acceptance and other
facilities; (xi) rights of setoff, banker’s lien and other similar rights
arising solely by operation of law); and (xii) any Senior Debt.

(b)         The execution and performance of this Agreement does not conflict
with or result in a breach of, in each case, in all material respects, any
agreement to which the Company is bound;

(c)          The Company will not (i) change the location of its chief executive
office or other places of business or remove its books and records from such
location, or (ii) remove any equipment or inventory from any location in which
it may be located (except for sales in the ordinary course of business or to
move such equipment and inventory to another location of Company, (c) change its
identity or corporate structure to such an extent that any financing statement
filed by or on behalf of Noteholder would become misleading, unless, in each of
the foregoing cases the Company shall have given Noteholder at least 30 days
prior written notice thereof in reasonable detail and shall do all things
necessary to maintain the priority status of the security interest in the
Collateral contemplated hereby;

(d)         No security agreement or financing statement with respect to all or
any part of the Collateral is on file or of record in any public office, except
security agreements or financing statements in respect of Permitted Liens. When
appropriate financing statements have been filed by or on behalf of Noteholder
against the Company, the security interest granted pursuant to this Agreement
will constitute a perfected security interest (to the extent such liens can be
perfected by filing) in the Collateral in favor of the Noteholder, which
security interest will be prior to all other security interests in and liens


--------------------------------------------------------------------------------




on the Collateral (other than Permitted Liens) and which security interest is
enforceable as such against all creditors of the Company (other than creditors
of the Company who are holders of Permitted Liens);

(e)          The Company agrees to pay, and to hold the Noteholder harmless
from, any and all liabilities, costs and expenses: (i) with respect to fees,
taxes or other costs incurred with respect to recording UCC financing statements
and (ii) in connection with any of the transactions contemplated by this
Agreement or the enforcement of Noteholders’ rights hereunder, except those
liabilities, costs and expenses arising out of the gross or willful misconduct
of Noteholder. In any suit, proceeding or action brought by the Noteholder under
any account for any sum owing thereunder, or to enforce any provisions of any
account for any sum owing thereunder, or to enforce any provisions of any
account or contract, the Noteholder shall be indemnified by the Company from and
against all expense, loss or damage suffered by the Noteholder in any such
action, except for expenses, loss or damage arising out of the gross or willful
misconduct of the Noteholder (in the case of indemnified amounts which would
otherwise be owing to the Noteholder);

(f)          All information heretofore, herein or hereafter supplied to the
Noteholder by or on behalf of the Company with respect to the Collateral is
accurate and complete in all material respects;

(g)         Any subsidiary formed or acquired by the Company shall, upon the
formation or acquisition thereof, join and be bound by this Agreement in the
same manner and to the same extent as the Company; and

(h)         Other than Permitted Liens, neither the Company nor any Subsidiary
shall grant or cause to be created a security interest in any of its respective
assets or the Collateral which is senior to or granted a priority greater than
the security interest granted hereunder; further, in the event that a Permitted
Lien as provided in Section 2A(vi) expires, terminates or is discharged, neither
the Company nor any Subsidiary shall grant a security interest in their assets
to any person which is not subordinate in right of payment and collection to the
security interest of the Noteholder.

4.             Inspection Rights. The Company hereby grants to the Noteholder
and its respective employees, representatives and agents the right to visit,
during reasonable hours upon prior reasonable written notice to the Company, any
of the Company’s properties and/or facilities holding, utilizing and/or
representing any of the Collateral, and to inspect the records relating thereto
upon reasonable written notice to the Company but so long as no Event of Default
had occurred and is then continuing, Noteholder shall visit such properties
and/or facilities no more than two (2) times during any twelve (12) month
period.

5.             Further Assurances; Attorney in Fact. At any time and from time
to time, upon the written request of Noteholder, at the sole expense of the
Company, the Company will promptly and duly execute and deliver such further
instruments and documents and take such further action as Noteholder may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the UCC
in effect in any jurisdiction with respect to the liens created hereby. The
Company hereby authorizes Noteholder to file any such financing or continuation
statement without the signature of the Company, as the case may be, to the
extent permitted by applicable law, and the Noteholder agrees to provide the
Company with a copy of any such statement filed by Noteholder. The Company
hereby irrevocably appoints Noteholder as the Company’s attorney in fact for the
purpose of signing the Company’s name to any such financing and continuation
statements. A carbon, photograph or other reproduction of this Security
Agreement shall be sufficient as a financing statement for filing in any
jurisdiction where allowed under applicable law.

6.             Events of Default. The occurrence of any of the following shall
constitute an Event of Default under this Agreement:

(a)          An Event of Default (as defined in the Note) occurs under the Note;
or


--------------------------------------------------------------------------------




 

(b)         The Company breaches, in any material respect, any warranty,
representation, covenant or agreement made by the Company in this Agreement
which breach is not cured in a timely manner as provided herein.

7.             Remedies. Following the occurrence and during the continuation of
an Event of Default, without limiting the generality of the remedies available
to Noteholder, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon the Company (all and each of which demand,
presentments, protests, advertisements and notices are hereby waived), and
subject to the rights of holders of any Senior Debt, Noteholder may exercise any
and all rights and remedies of a secured party after default under the UCC,
including, without limitation, in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of Noteholder or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Noteholder shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold. The Company further
agrees, at Noteholder’s request, to assemble the Collateral and make it
available to Noteholder at the places which Noteholder shall reasonably select,
whether at the Company’s premises or elsewhere. Noteholder shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all reasonable costs and expenses of every kind
incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Noteolder hereunder, including, without limitation, reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the Secured
Obligations, in such order as the Noteholder may elect; and only after such
application and after the payment by the Noteholder of any other amount required
by any provision of law, including, without limitation, any provision of the
UCC, the surplus, if any, to the Company. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least five (5) days before such sale or
other disposition. The Company shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations and the reasonable fees and disbursements of any
attorneys employed by Noteholder to collect such deficiency.

8.             Attorneys’ Fees. If any action relating to this Agreement is
brought by either party hereto against the other party, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs and
disbursements.

9.             Amendments. This Agreement may be amended only by a written
instrument signed by the parties hereto.

10.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.

11.          Governing Law. This Agreement shall be governed by the laws of the
State of New York, without regard for choice of law provisions thereof.

12.          Consent to Jurisdiction; Waiver of Jury Trial. The Company and the
Noteholder each (i) agree that any legal suit, action or proceeding arising out
of or relating to this Agreement shall be instituted exclusively in the state or
federal courts (as applicable) located in the State of New York, (ii) waives any
objection which the Company may have now or hereafter based upon forum non
conveniens or to the venue of any such suit, action or proceeding, and
(iii) irrevocably consents to the jurisdiction of the courts of the State of New
York in any such suit, action or proceeding. The Company and the Noteholder each
further agree to accept and acknowledge service of any and all process which may
be served in any such suit, action or proceeding in the courts located in the
State of New York and agree that service of process upon the Company and the
Noteholder, shall be given by (A) certified or express mail, return receipt
requested (and in such case shall be deemed effective three days after deposit
in the United


--------------------------------------------------------------------------------




 

States mail) or (B) by overnight courier service (and in which case shall be
deemed effective upon delivery), will be deemed in every respect effective
service of process upon the Company or the Noteholder, as the case may be, in
any suit, action or proceeding. FURTHER, THE COMPANY AND THE NOTEHOLDER HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION TO ENFORCE THIS AGREEMENT AND IN CONNECTION
WITH ANY DEFENSE, COUNTERCLAIM OR CROSSCLAIM ASSERTED IN ANY SUCH ACTION.

13.          Notice. Any notice or other communication required to be given to
any of the parties hereto shall be in writing and shall be given by
(A) certified or express mail, return receipt requested (and in such case shall
be deemed effective three days after deposit in the United States mail) or
(B) by overnight courier service (and in which case shall be deemed effective
upon delivery), to such party addressed at his or its address set forth opposite
its signature on the signature page hereof. Notice to Noteholder shall be sent
to the address of Noteholder as reflected in the books and records of the
Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

COMPANY:

 

 

 

 

BULLDOG TECHNOLOGIES, INC.

 

 

 

 

By:

 /s/ Robin Wald

 

Name: Robin Wald

 

Title: Chief Technology Officer and Acting
Chief Executive Officer

 

Address: 301-11120 Horseshoe Way, Richmond,
British Columbia, Canada V7A 5H7

 

 

 

 

NOTEHOLDER:

 

 

 

 

TRELLUS PARTNERS, LP

 

 

 

 

By:

/s/ ADAM USDAN

 

Name:

Adam Usdan

 

Title:

President

 

 

Address: 350 Madison Ave-9th Fl, NY, NY 10017

 

 

Attention: Tony Miller, CFO

 


--------------------------------------------------------------------------------




 

SCHEDULE A

SUBSIDIARIES

Name

 

 

 

Principal Address

Bulldog Technologies (BC) Inc.

 

 

 

 

 

Bulldog Technologies Mexico, S.A. de C.V.

 

 

 


--------------------------------------------------------------------------------




 

SCHEDULE B

PERMITTED LIENS

Name/Address of Holder

 

Nature of Secured Obligation

 

Principal Amount as of
June 30, 2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------